347 S.W.3d 551 (2011)
Charles WARD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96016.
Missouri Court of Appeals, Eastern District, Division Four.
June 21, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 1, 2011.
Application for Transfer Denied October 4, 2011.
Charles Ward, Jefferson City, MO, pro se.
Chris Koster, Attorney General, Jamie P. Rasmussen, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and GARY P. KRAMER, Sp.J.

ORDER
PER CURIAM.
Charles Ward ("Movant") appeals from the denial of his motion alleging abandonment by his post-conviction counsel. Movant contends the motion court erred in denying his motion for abandonment and failing to appoint new post-conviction counsel *552 because his post-conviction counsel did not include all claims known in the amended motion and filed an untimely amended motion.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).